Citation Nr: 0823350	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for adjustment disorder 
with depressed mood, claimed as secondary to hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	R. Mahlin, attorney 



ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel





INTRODUCTION

The veteran had active service from June 1956 to May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not currently have an adjustment disorder with depressed mood 
or any other psychiatric disorder.


CONCLUSION OF LAW

An adjustment disorder with depressed mood (claimed as 
depression) was not incurred in or aggravated by service, a 
psychosis may not be presumed to have been incurred therein, 
and a psychiatric disorder was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from 
depression which he claims developed from his service-
connected hearing loss and tinnitus.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, in the case of a psychosis, service connection may 
be granted if such a disease is manifested to a compensable 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Furthermore, service connection may be granted for a 
disability proximately due to or the result of a service-
connected disability and where aggravation of a non-service-
connected disorder is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The veteran has 
previously established service connection for hearing loss 
and tinnitus.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the present case on appeal, the RO was unable to obtain 
the veteran's service treatment records (STRs).  The RO 
discussed the absence of the STRs in its June 2006 decision.  
The Board is mindful that, in a case such as this, where STRs 
are unavailable, there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are unavailable, the appeal must be decided 
on the evidence of record and the Board's analysis has been 
undertaken with this heightened duty in mind.  Also, no 
presumption exists, either in favor of the veteran or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-218 (2005).  

However, the Board finds that the STRs will not be necessary 
to assist with the review of this claim.  The claim is based 
on a disorder which the veteran claims to have incurred after 
service secondary to a service-connected disability.  
Therefore, the Board finds that the veteran is not prejudiced 
by the unavailability of the STRs in the claims file.  

Upon examination of the claims file, the Board finds that the 
evidence of record does not contain a credible diagnosis of 
and adjustment disorder with depression.  In reaching this 
conclusion, the Board has noted that the veteran has 
submitted two opinions from a private psychologist, Dr. 
Melvin Canell from February 2006 and August 2006.  The 
opinions contain diagnoses of adjustment disorder with 
depressed mood.  The psychologist stated that the adjustment 
problems were caused by his tinnitus and hearing loss.  It 
was further started that it was as likely as not that these 
phenomena would keep him from gainful employment at the 
present time and at any further stage of his life.

The Board finds, however, that the opinions by Dr. Canell are 
not sufficient to support the claim.  First, the Board notes 
that Dr. Canell is not the veteran's treating psychologist, 
but rather the reason for the evaluation was because the 
veteran was "seeking benefits."  In essence, Dr. Canell was 
retained to provide an opinion for the purpose of supporting 
the claim for benefits.  Thus, the opinion is not an 
objective one, but instead appears to be potentially biased 
as there was a pre-determine goal.  In addition, the Board 
notes that the conclusion that the veteran has an adjustment 
disorder and depression which was caused by the veteran's 
service-connected hearing loss and tinnitus is contradicted 
by other more probative evidence of record.  

In this regard,  the Board notes that the veteran had 
negative depression screenings after several visits to a VA 
medical facility from March 2002 to May 2006.  A primary care 
assessment dated in March 2002 reflects that the veteran had 
no complaints, and simply was there for refill of 
medications.  His problem list did not include any 
psychiatric disorder.  A VA treatment record dated in 
September 2002 noted that the veteran had no new complaints.  
Again, there was no mention of depression or any other 
psychiatric symptoms.  Additional VA treatment records dated 
in May 2003, November 2003, August 2004, March 2005, August 
2005 are likewise negative.  Of particular significance, a VA 
treatment record dated in November 2003 specifically notes 
that a depression screen (PRIME-MD2) was given and was 
negative.  Similarly, a VA record dated March 2005 also notes 
that the veteran was provided a depression screen which was 
again negative.  A VA treatment record dated in May 2006 also 
notes that a depression screen was negative.  

In addition to the negative depression screenings contained 
in the treatment records, the Board notes that the RO 
scheduled the veteran for two psychological examinations at a 
VA medical facility in April 2006 and June 2006.  The veteran 
did not show up for either examination.  Individuals for whom 
examinations or reexaminations have been scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  The Court has stated that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Indeed, the 
Board has evaluated the claim based on the available evidence 
in the claims file.

The Board is of the opinion that the negative depression 
screens contained in multiple different treatment records 
have higher probative value than the diagnosis of a 
psychiatric disorder contained in the report provided 
specifically for the purpose of obtaining compensation 
benefits.  The veteran would have had no reason to provide 
inaccurate information during the treatment, as accurate 
information would have allow the treating physician to 
provide the best possible medical care.  The private 
psychology report on the other hand, was prepared for the 
purpose of obtaining benefits and therefore is not considered 
to be as objective and reliable.  

The preponderance of the evidence shows that the veteran does 
not currently have an adjustment disorder with depressed mood 
or any other psychiatric disorder.  Thus, the veteran has not 
met the requirements to support a service connection claim, 
especially the first requirement, set forth in the Hickson in 
order to prove his claim for a granting of service 
connection.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In conclusion, the Board finds that since no 
current mental disorder exists, the claim is unsupported.  
Accordingly, the veteran's claim is denied.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in March 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  With respect 
to the Dingess requirements, in light of the Board's denial 
of the veteran's claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA and private 
medical treatment records have been obtained.  He has been 
provided opportunities to undergo VA medical examinations for 
his claimed mental disorder. The veteran has chosen not to 
undergo the examinations.  Therefore, no such examination 
records are available.  The Board finds no indication of any 
additional, relevant records that the RO failed to obtain.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 




ORDER

Service connection for adjustment disorder with depressed 
mood, claimed as secondary to hearing loss and tinnitus, is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


